ORDER
PER CURIAM.
Richard Self appeals from judgment of the Circuit Court of Jefferson County denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing based on a claim of ineffective assistance of counsel. Self contends that his plea counsel was ineffective for failing to investigate a potential witness and that he was coerced into pleading guilty. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the motion court did not clearly err in denying post-conviction relief. An extended opinion would have no precedential val*586ue. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for the decision.
We affirm the judgment pursuant to Rule 84.16(b).